          Case 1:20-cr-00238-ER Document 25 Filed 11/19/20 Page 1 of 1




                               EPSTEIN SACKS PLLC
                                 ATTORNEYS AT LAW
                                100 LAFAYETTE STREET
                                        SUITE 502
                                 NEW YORK, N.Y. 10013
                                      (212) 684-1230

                                                            BENNETT M. EPSTEIN: (917) 653-7116
                                                            SARAH M. SACKS: (917) 566-6196


                                                            November 17, 2020

Hon. Edgardo Ramos
United States District Judge                                                     X
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007
                                                                       11/19/2020
Filed on ECF

                              Re: United States v. Rolando Heredia
                                        20 Cr. 238 (ER)

Dear Judge Ramos:

        We represent the defendant Rolando Heredia under the Criminal Justice Act (“CJA”). We
write this letter to respectfully seek the Court’s permission to file an interim voucher.

       As Your Honor may recall, the single count indictment in this case charges Mr. Heredia
with being a felon in possession of ammunition under the ACCA provisions of 18 U.S.C. § 924(e),
which carries a 15-year mandatory minimum. Since we were appointed in this matter in January
2020, we have put in considerable time researching various issues -- including whether defendant’s
prior convictions qualify as ACCA predicates (an issue that is not clear cut in this situation),
reviewing the discovery (which is sizeable), and meeting by phone and video conference with Mr.
Heredia on a regular basis, among other things.

       In April 2020, Chief Judge McMahon had issued an order in light of the COVID-19
pandemic allowing CJA attorneys in this District to submit interim vouchers without seeking
individual orders. Since such order expired on September 30, 2020, we now seek permission from
the Court for us to file an interim voucher at this time.

                                                            Respectfully submitted,
